Per Curiam.
This is an appeal from a judgment of the district court which determined that certain monthly death benefit payments constituted transfers of property by decedent which were intended to take effect in possession or enjoyment after decedent’s death and were therefore subject to an inheritance tax under Minn. St. 1953, § 291.01, subd. 1(3).
We have concluded that it is unnecessary to set forth the rather lengthy facts leading to the dispute between plaintiff and the commissioner of taxation 1 or to resolve the admitted ambiguities and uncertainties in the applicable statutory law. We reach this conclusion because our careful study of the facts leads us to the determination that justice is best served by a reversal and that the commissioner of taxation, if he wishes for purposes other than the instant case to clarify the law which may be applicable, should look to legislative assistance in that endeavor.
Reversed.

 We note that decedent died in 1953. Not until 1961, 8 years later, did the commissioner of taxation assess the inheritance tax upon the commuted value of the monthly payments. Decedent’s widow, the recipient of the monthly death benefits, continued to receive the payments until her death in 1973. The widow fully paid all state and Federal income taxes due on the monthly death benefit payments throughout all of the years from their initial receipt until her death.